268 S.W.3d 401 (2008)
Paul Roger Alex BEARD, Respondent,
v.
Rhonda Deann BEARD, Appellant.
No. WD 68361.
Missouri Court of Appeals, Western District.
August 5, 2008.
Susan D. Szczucinski, Overland Park, KS, for appellant.
Dale L. Ingram, Kansas City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., THOMAS H. NEWTON, and ALOK AHUJA, JJ.


*402 Order

PER CURIAM.
Rhonda Deann Beard ("Mother") appeals the Circuit Court's judgment of dissolution of her marriage to Paul Roger Alex Beard ("Father") which granted sole legal and physical custody of the couple's minor child to Father. The judgment is affirmed.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).